B+H OCEAN CARRIERS LTD. 3rd Floor, Par La Ville Place 14 Par-La-Ville Road Hamilton HM JX Bermuda NOTICE OF ANNUAL MEETING OF SHAREHOLDERS December 22, 2009 To the Shareholders: The Annual Meeting of Shareholders of B+H Ocean Carriers Ltd., a Liberian corporation (the “Company”), will be held at the offices of the Company, 3rd floor, Par La Ville Place, 14 Par-La-Ville Road, Hamilton, Bermuda on December 22, 2009 at 9:00 a.m. local time, and at any adjournment thereof, to consider and act upon: (1) The election of four ClassA directors of the Company, each of whom is to hold office until the 2011 Annual Meeting of Shareholders and until the due election and qualification of his successor; (2) Such other business as may properly come before the meeting and any adjournment or adjournments thereof. Only shareholders of record at the close of business on November 5, 2009 will be entitled to notice of, and to vote at, the meeting or any adjournment thereof.The presence in person or by proxy of shareholders entitled to cast a majority of the total number of votes which may be cast shall constitute a quorum for the transaction of business at the Annual Meeting. If you cannot personally attend the Annual Meeting, it is requested that you promptly fill out, sign, and return the enclosed proxy. By Order of the Board of Directors DEBORAH L.PATERSON Secretary Dated:November 10, 2009 B+H OCEAN CARRIERS LTD. PROXY STATEMENT The enclosed proxy is solicited by the Board of Directors of B+H Ocean Carriers Ltd., a Liberian corporation (the “Company”, “we” or “us”), in connection with the Annual Meeting of Shareholders (the “Annual Meeting”) to be held at the offices of the Company, 3rd floor, Par La Ville Place, 14 Par-La-Ville Road, Hamilton, Bermuda, onDecember 22, 2009 at 9:00 a.m., local time, and at any adjournments thereof. Only shareholders of record as of the close of business on November 5, 2009 are entitled to notice of and to vote at the Annual Meeting or any adjournments thereof.On such date, the Company had outstanding 5,555,426 shares of Common Stock, par value $.01 per share (the “Common Stock”).Each share of Common Stock is entitled to one vote.The presence in person or by proxy of shareholders entitled to cast a majority of the total number of votes which may be cast shall constitute a quorum for the transaction of business at the Annual Meeting. The shares represented by each properly signed and returned proxy will be voted in accordance with the instructions marked thereon or, if no instructions are marked, will be voted for the election as directors of the nominees proposed herein.Any shareholder giving a proxy may revoke it at any time before it is exercised.Such revocation may be effected by written notice addressed to the Secretary of the Company at its principal office at the above address (if received by her prior to the Annual Meeting), by submission of another signed proxy bearing a later date, or by voting in person at the Annual
